DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1, 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PGPub 2013/0011742) as evidenced by Thakur (Nonconjugated Conductive Polymers).
Considering Claim 1, Park discloses an electrode member (flexible negative electrode [Abstract]) of a secondary battery (flexible rechargeable battery [0011, 0010, 0031]), comprising an insulating substrate (flexible polymer substrate [0012, 0013, 0084, Figure 1]), a first conducting layer (cross-linkable polymer layer such as polyisoprene disposed on polymer substrate, polyisoprene is conductive with double bond [0012, 0014, 0020] as evidenced by Thakur wherein one double bond in polyisoprene ensures degree of conductivity [pages 1-2], and because this material provides excellent adhesion [0044], selecting this material for such predicted result would have been obvious to a person of ordinary skill in the art) and an active material layer (flexible current collector is coated with negative active material [0072]);
	the first conducting layer being provided on a surface of the insulating substrate (cross-likable polymer layer disposed on polymer substrate [0012]), the active material layer being provided at a side of the first conducting layer away from the insulating substrate (outer metal layer is disposed on cross-linkable polymer layer away from polymer substrate [0012, Figure 1], negative active material coats current collector [0072]); 
	the first conducting layer being provided with a stripe-shape groove extending in a height direction of the electrode member (stripe shape groove formed in cross-linkable polymer layer in height direction [Figure 1, 0018]); 

the first portion is provided in the stripe-shape groove (vertical portion is disposed in groove of cross-linkable polymer layer [0012, 0018, Figure 1]); 
the second portion is provided on a surface of the first conducting layer away from the insulating substrate and connected with the first portion (connected horizontal portion of metal layer is away from polymer substrate [Figure 1]), the active material layer is provided on a surface of the second portion away from the first conducting layer (flexible current collector is coated with negative active material [0072], therefore outer metal layer is coated with active material and active material is away from the cross-linkable polymer layer [as would be seen in Figure 1 with active material layer imposed thereon]). 
Considering Claim 9, Park discloses that the stripe-shape groove is provided as multiple in number, and the stripe-shape grooves are arranged to space apart from each other in a width direction of the electrode member (plurality of grooves are spaced apart in a width direction of the electrode [0012, Figure 1]). 
Considering Claim 10, Park discloses a secondary battery (flexible rechargeable battery [0011, 0010, 0031], comprising an electrode assembly (lithium battery [0031] includes negative electrode, positive electrode, and electrolyte [0006]) comprising an electrode member (flexible negative electrode [Abstract]), the electrode member comprising an insulating substrate (flexible polymer substrate [0012, 0013, 0084, Figure 1]), a first conducting layer (cross-linkable polymer layer such as polyisoprene disposed on polymer substrate, polyisoprene is conductive with double bond [0012, 0014, 0020] as evidenced by Thakur wherein one double bond in polyisoprene ensures degree of conductivity [pages 1-2], and because this material provides excellent adhesion [0044], selecting this material for such predicted result would have been obvious to a person of ordinary skill in the art) and an active material layer (flexible current collector is coated with negative active material [0072]);
	the first conducting layer being provided on a surface of the insulating substrate (cross-likable polymer layer disposed on polymer substrate [0012]), the active material layer being provided at a side of the first conducting layer away from the insulating substrate (outer metal layer is disposed on cross-
	the first conducting layer being provided with a stripe-shape groove extending in a height direction of the electrode member (stripe shape groove formed in cross-linkable polymer layer in height direction [Figure 1, 0018]); 
the electrode member further comprises a second conducting layer, the second conducting layer has a first portion and a second portion (metal layer which is disposed on cross-linkable polymer layer [0012, Figure 1], contains perpendicular first and second portions in tooth shape [Figure 1]); 
the first portion is provided in the stripe-shape groove (vertical portion is disposed in groove of cross-linkable polymer layer [0012, 0018, Figure 1]); 
the second portion is provided on a surface of the first conducting layer away from the insulating substrate and connected with the first portion (connected horizontal portion of metal layer is away from polymer substrate [Figure 1]), the active material layer is provided on a surface of the second portion away from the first conducting layer (flexible current collector is coated with negative active material [0072], therefore outer metal layer is coated with active material and active material is away from the cross-linkable polymer layer [as would be seen in Figure 1 with active material layer imposed thereon]).
Considering Claim 18, Park discloses that the stripe-shape groove is provided as multiple in number, and the stripe-shape grooves are arranged to space apart from each other in a width direction of the electrode member (plurality of grooves are spaced apart in a width direction of the electrode [0012, Figure 1]).
Allowable Subject Matter
Claims 4-8 and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4 and 13, Park discloses no active material layer coating on the cross-linkable polymer layer [0072], nor an un-coated protruding portion of the cross-linkable polymer layer, nor a groove formed in said portion and a part of the second portion provided on a surface of said protruding portion. Regarding . 
Prior art reference Liang et al. (PGPub 2016/0248117) discloses a secondary battery (lithium battery cell [0001, 0017]), comprising an insulating substrate (adhesion layer 34 [Figure 1A, 0018]), a first conducting layer (anode current collector layer 50 [Figure 1A, 0018]) and an active material (lithium anode layer 48 [Figure 1A, 0027, 0018]); 
the first conducting layer being provided with a stripe-shape groove extending in a height direction of the electrode member (stripe groove provided in height direction at end of anode current collector 50 to accommodate end portion of layer 44 [Figure 1A]); 
the battery further comprises a second conducting layer, the second conducting layer has a first portion and a second portion (electrolyte layer 44 has portion embedded in groove and protruding portion [Figure 1A, 0018]); 
the first portion is provided in the stripe-shape groove (electrolyte layer 44 has portion embedded in groove [Figure 1A]); 
the second portion is provided on a surface of the first conducting layer away from the insulating substrate (protruding portion of electrolyte layer 44 is provided on part of the side surface of anode collector 50 while being away from the adhesion layer 34 [Figure 1A]); the active material layer is provided on a surface of the second portion away from the first conducting layer (portion of lithium anode 48 is provided on a surface of the protruding electrolyte layer 44 portion away from the anode current collector 50 [Figure 1A]). 
However, the electrodes 32 which make up the anode, cathode, anode current collector, and cathode current collector are part of the multiple battery component layers 30 which separately include the adhesion layer and the electrolyte layer [0018]. Therefore, Liang discloses a battery but does not disclose an electrode member of a secondary battery that comprises all of the above required claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725